Deemer, J.—
(concurring). I agree to the conclusion reached in this case, but am not entirely satisfied with the reasons given therefor. As I understand it, there are degrees of care in all cases of bailment; and a purely gratuitous bailee is held only to slight care. Jordan v. Reed, 1 Iowa, 135. I doubt if the bank in this case was a gratuitous bailee. Indeed, the nature of its business to my mind negatives such an idea; but, however this may be, no complaint is made of the instruction on this point, and I find no others of which appellant may justly complain.